DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 11, the claimed limitation, “a server,” is unclear to the examiner. Within independent claim 10, the applicant claims “a plurality of servers.” The examiner is unclear as to which server “a server,” pertains to as in is the server a standalone or is the server a part of the “plurality.” Dependent claim 11 and its respective dependent claims are thereby rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badihi (US20180306990).
Regarding claim 1, Badihi scalable-bandwidth aggregation box for rack-scale servers, the scalable- bandwidth aggregation box comprising: 
a housing (Figure 2) having a faceplate (24), a body (Figure 1), and an attachment mechanism for mounting the body to a server rack (Paragraph 0036 - Each switch 20 is configured to exchange communication signals between servers locate within the same rack, between racks 12 of data center 10, and/or between racks 12 located at remote data centers (not shown)); 
a scalable-bandwidth electrical connector (26) on the faceplate; 
a printed circuit board (80) disposed within the housing and having a first connector (72)(82); 
a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector on the faceplate and the first connector; and 
a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60), 
a scalable-bandwidth optical connector on the module faceplate (70A-D), 
a module connector (90)(Paragraphs 102;107 - *Examiner’s Note) for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  
	Examiner’s Note: 
Paragraph 0102 discloses: “In some embodiments, some of pads 84 are configured to conduct electrical power received from PSU 34, or from an external power source.  Other pads 84 of array 82 are further configured to conduct low-speed signals, such as bus control signals, between IC 44 and external circuitry (not shown).”
Paragraph 107 discloses: “In an embodiment, connector 90 is electrically coupled to pads 84 of substrate 80, and is configured to conduct the low-speed control signals on one or more planes that are not parallel (e.g., orthogonal) to substrate 80 as shown by an arrow 104.  In this embodiment, the low-speed control signals are typically conducted below the plane of IC 44, but can be conducted at any other location relative to the plane of IC 44.”


    PNG
    media_image1.png
    518
    797
    media_image1.png
    Greyscale


Regarding claim 2, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the conversion circuitry is configured to: convert a first optical signal received through the scalable-bandwidth optical connector to a first electrical signal for transmission through the scalable-bandwidth electrical connector; and convert a second electrical signal received through the scalable-bandwidth electrical connector to a second optical signal for transmission through the scalable- bandwidth optical connector (Paragraphs 106 - The IC is mounted on a substrate and is configured to exchange one or more communication signals with one or more electro-optical transducers, and to exchange one or more control signals with external circuitry.)

Regarding claim 3, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein, when the serviceable bandwidth-aggregation module is installed in the scalable-bandwidth aggregation box, the module faceplate is disposed in a parallel plane with the faceplate of the housing (Figure 2 discloses a faceplate (24) disposed, or arranged, in a parallel plane. The faceplate projects from said plane.)

Regarding claim 5, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the first connector comprises a card-edge connector.  (Figure 4)
	Examiner’s Note: Paragraph 0032 of the applicant’s specification discloses: “A printed circuit board 208 may be disposed within the housing 200 and may have a first connector 210. In this example, first connector 210 is a card-edge connector that receives a module connector 211 (e.g., a mating card-edge of a module printed circuit board 220).”


    PNG
    media_image2.png
    680
    747
    media_image2.png
    Greyscale


Regarding claim 7, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein each of the plurality of signal lines comprises a twin-axial cable or a trace on the printed circuit board. (Paragraph 0030 – These low-speed signals can typically be transmitted over electrical cables or printed circuit board traces with sufficient reliability.)

Regarding claim 8, Badihi discloses the scalable-bandwidth aggregation box of claim 1, wherein the serviceable bandwidth-aggregation module further comprises: a plurality of additional scalable-bandwidth optical connectors on the module faceplate; and a plurality of additional scalable-bandwidth electrical connectors on the faceplate (Figure 2).

Regarding claim 9, Badihi discloses the scalable-bandwidth aggregation box of claim 8, wherein each of the scalable-bandwidth optical connectors is a bifurcatable optical connector, and wherein each of the scalable-bandwidth electrical connectors is a bifurcatable electrical connector.  (Paragraph 0098 - For example, multiple individual jumper stripes and/or a jumper that splits into multiple stripes)

Regarding claim 10, Badihi discloses a system, comprising: a server rack (12) configured to receive a plurality of servers (14); and a scalable-bandwidth aggregation box (Figure 2) mounted to the server rack, the scalable- bandwidth aggregation box comprising: a housing (Figure 2) having a faceplate (24);  18a scalable-bandwidth electrical connector (26) on the faceplate; a printed circuit board (80) disposed within the housing and having a first connector (72); a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector on the faceplate and the first connector; and a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: a module faceplate (60), a scalable-bandwidth optical connector (70A-D) on the module faceplate, a module connector (90)(Paragraphs 102;107 - *see previous Examiner’s Note) for coupling to the first connector, and conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note). 

Regarding claim 17, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: 
a housing (Figure 2) having a faceplate (24) with a scalable-bandwidth electrical connector (26); 
a first connector (72)(82); 
a printed circuit board (80) disposed within the housing and having a second connector (Paragraph 0039 - In some embodiments, switch 20 comprises a front panel 24, which comprises multiple (e.g., up to sixty-four or seventy-two and above) connectors 26.  Each connector 26 is an input/output (I/O) port, which is configured to connect between switch 20 and one or more connections, such as connections 22, fibers 16 and cables 18) communicatively coupled  to the first connector (Paragraph 0047 - switch 20 comprises optical fibers 48, which are configured to connect between the optical modules and connectors 26.  In other embodiments, switch 20 comprises electrical cables instead of, or in conjunction with, fibers 48); 
a plurality of signal lines (48)(86) coupled between the scalable-bandwidth electrical connector and the first connector; and 
a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: 
a module faceplate (60) with a scalable-bandwidth optical connector (70A-D), 
a module connector (90)(Paragraphs 102;107 - *see previous Examiner’s Note)for coupling to the first connector, and 
conversion circuitry coupled between the scalable-bandwidth optical connector and the module connector (Paragraphs 102;107 - *Examiner’s Note).  

Regarding claim 18, Badihi discloses the aggregation box of claim 17, wherein the serviceable bandwidth- aggregation module further comprises a signal line between the first connector and the second connector (aforementioned Paragraph 0039).  

Regarding claim 19, Badihi discloses an aggregation box for rack-scale servers, the aggregation box comprising: a housing (Figure 2); a printed circuit board (80) disposed within the housing and having a first connector (72); and a serviceable bandwidth-aggregation module (50) removably disposed in the housing, wherein the serviceable bandwidth-aggregation module includes: a module faceplate (60)  with a scalable-bandwidth optical connector (70A-D) and a scalable-bandwidth electrical connector (Paragraph 0103 - exchanges two types of signals via pads 84.  As described in FIG. 4 above, IC 44 exchanges high-speed communication signals with modules 70A, 70B, 70C and 70D, or with any other suitable electro-optical transducers.  These high-speed signals are exchanged at a typical frequency range of 60-70 GHz, or at any other suitable frequency), a module printed circuit board (80), a module connector (90)(Paragraphs 102;107 - *see previous Examiner’s Note) on the module printed circuit board for coupling to the first connector, conversion circuitry on the module printed circuit board, and a plurality of signal lines coupled between the scalable-bandwidth electrical connector and the conversion circuitry (Paragraphs 102;107 - *Examiner’s Note).  

Regarding claim 20, Badihi discloses the aggregation box of claim 19, wherein the plurality of signal lines comprise a plurality of traces (86)(Paragraph 0101 – “In an embodiment, traces 86 are patterned in substrate 80 so that the bumps of jumper 72 are connected with the ends of traces 86.  It will be understood that substrate 80 comprises traces 86 extending from pads 84 of array 82 to all optical modules 70A, 70B, 70C and 70D,” wherein modules 70A-70D connected to fibers 48 to front panel 24 and the respective connectors, 26)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990).
Regarding claim 4, Badihi discloses the scalable-bandwidth aggregation box of claim 1.
Badihi does not expressly disclose wherein the attachment mechanism is configured to mount the body of the housing within a U-space of the server rack or in an interior zero-U space of the server rack.
It would have been an obvious matter of design choice to configure an attachment mechanism is configured to mount the body of the housing within a U-space of the server rack or in an interior zero-U space of the server rack since the applicant has not disclosed that said attachment mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with connections (22), as disclosed in Paragraph 0037 of the specification of the prior art reference.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badihi (US20180306990) in view of Leung et al. (hereinafter Leung) (US10568238).
Regarding claim 6, Badihi discloses the scalable-bandwidth aggregation box of claim 1.
Badihi does not expressly disclose wherein the conversion circuitry is configured to support multi-link gearbox functionality.  
Leung discloses wherein the conversion circuitry is configured to support multi-link gearbox functionality (Column 8 Line 52 – Column 9 Line 12 – the entire passage is relevant to the limitations in claim 6).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to incorporate the multi-link gearbox functionality of Leung into the scalable-bandwidth aggregation box of Badihi.
One of ordinary skill in the art would have been motivated to do so as the incorporation would increase the scalable-bandwidth aggregation box’s functionality wherein the gearbox functionality gearbox chips can be configured to convert signaling format, re-time, amplify, encrypt, decrypt signals, and the like.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



8 May 2021